EXECUTION COPY

 

EXHIBIT 10.2

 

FORMATION AGREEMENT

 

Among

 

DREAMWORKS ANIMATION SKG, INC.,

 

DREAMWORKS L.L.C.,

 

DWA ESCROW LLLP

 

and

 

THE STOCKHOLDERS AND OTHER PERSONS PARTY HERETO

 

Dated As Of October 27, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I Definitions Section 1.01.   Certain Defined Terms    1 Section 1.02.  
Other Definitional Provisions    6 ARTICLE II Distribution and Contribution;
Holdco Transactions Section 2.01.  

Contributions and Redemptions of Preferred Interests; Distribution of DWA LLC
Interests; Execution of Amended LLC Agreement

   7 Section 2.02.  

Contribution of the DWA LLC Interests to the Company; Issuance of Common Stock
by the Company

   7 Section 2.03.  

Residual DW Distribution

   7 Section 2.04.  

Formation of Holdco; Contribution of Common Stock to Holdco

   8 Section 2.05.  

IPO

   8 Section 2.06.  

Pledge Arrangements

   8 ARTICLE III Follow-on Offering Section 3.01.   Initial Follow-on Offering
   10 Section 3.02.   Pricing Period    10 Section 3.03.   Subsequent Follow-on
Offering    11 Section 3.04.   Registration Rights    11 Section 3.05.   Size of
Follow-on Offering    12 Section 3.06.   Anti-Manipulation    12 ARTICLE IV   
14 Universal Triggered Offering Section 4.01.   Universal Triggered Offering   
14 ARTICLE V Additional Agreements; Further Assurances Section 5.01.   Certain
Holdco Expenses    15

 

i



--------------------------------------------------------------------------------

Section 5.02.

 

Further Assurances

   15 ARTICLE VI Representations and Warranties; Indemnification

Section 6.01.

 

Representations and Warranties of Each Party

   16

Section 6.02.

 

Tax Representation

   17

Section 6.03.

 

Representation and Warranty of the Company

   17

Section 6.04.

 

Survival

   17

Section 6.05.

 

Indemnification

   17 ARTICLE VII General Provisions

Section 7.01.

 

Notices

   19

Section 7.02.

 

Counterparts

   20

Section 7.03.

 

Entire Agreement; No Third Party Beneficiaries

   20

Section 7.04.

 

Governing Law

   20

Section 7.05.

 

Severability

   20

Section 7.06.

 

Assignment; Amendments

   21

Section 7.07.

 

Enforcement

   21

Section 7.08.

 

Titles and Subtitles

   21

Section 7.09.

 

Submission to Jurisdiction; Waivers

   21

 

ii



--------------------------------------------------------------------------------

FORMATION AGREEMENT, dated as of October 27, 2004, among DREAMWORKS ANIMATION
SKG, INC., a Delaware corporation (the “Company”), DREAMWORKS L.L.C., a Delaware
limited liability company (“DW”), DWA ESCROW LLLP, a Delaware limited liability
limited partnership (“Holdco”), and the stockholders and other persons party
hereto.

 

WHEREAS, DW, the Company and DreamWorks Animation L.L.C., a Delaware limited
liability company (“DWA LLC”), have entered into a Separation Agreement dated as
of the date hereof, providing for the separation of the animation business from
DW;

 

WHEREAS, on the Separation Date (as defined below) immediately prior to
effectiveness of the Underwriting Agreement (as defined below), DW made a
distribution-in-kind to certain of its members (in accordance with Article VIII
of the Sixth Amended and Restated Limited Liability Company Agreement of DW) of
its interest in DWA LLC;

 

WHEREAS, the distributed DWA LLC interests will be contributed to the Company in
exchange for Common Stock (as defined below);

 

WHEREAS, each Contributing Member (as defined below) desires to form Holdco and
to contribute any shares of Common Stock received from the Company, other than
as set forth in Section 2.04(b), to Holdco;

 

WHEREAS, the Contributing Members desire to provide for the sale, in a follow-on
secondary offering, of all or a portion of the shares of Common Stock held
directly by the Contributing Members and the shares of Common Stock contributed
to Holdco by the Contributing Members; and

 

WHEREAS, the Company, Holdco and certain other parties hereto have entered into
a Registration Rights Agreement, dated as of the date hereof (the “Registration
Rights Agreement”), that, among other things, provides for certain procedures
with respect to the Follow-on Offering and the Universal Triggered Offering
(each as defined below);

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Certain Defined Terms. As used in this Agreement:

 

“Agreement” means this Formation Agreement, as it may be amended, supplemented,
restated or modified from time to time.



--------------------------------------------------------------------------------

“Amended LLC Agreement” means the Seventh Amended and Restated Limited Liability
Company Agreement of DW, dated as of October 27, 2004, as it may be amended,
supplemented, restated or modified from time to time.

 

“Asserted Liability” has the meaning assigned to such term in Section 6.05(d).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Charter” means the Restated Certificate of Incorporation of the Company, as
amended or restated from time to time.

 

“Claiming Member” has the meaning assigned to such term in Section 2.06(b).

 

“Claims” has the meaning assigned to such term in Section 6.05(a).

 

“Claims Notice” has the meaning assigned to such term in Section 6.05(d).

 

“Class A Stock” means the Company’s Class A Common Stock, par value $0.01 per
share.

 

“Class B Stock” means the Company’s Class B Common Stock, par value $0.01 per
share.

 

“Class C Stock” means the Company’s Class C Common Stock, par value $0.01 per
share.

 

“Class B Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among Holdco, M&J K, M&J K B, The JK Annuity Trust, The MK
Annuity Trust, Katzenberg 1994 Irrevocable Trust, DG-DW, Jeffrey Katzenberg and
David Geffen, as in effect on the date hereof.

 

“Class T/T Interests” means Class T/T limited liability company interests in DW.

 

“Class U Interests” means Class U limited liability company interests in DW.

 

“Common Stock” means the Class A Stock, Class B Stock and Class C Stock.

 

“Company” has the meaning assigned to such term in the preamble hereto.

 

“Contribution” has the meaning assigned to such term in Section 2.02.

 

“Contributing Members” means M&J K, M&J K B, DG-DW, DW Lips, DWI II, Lee
Entertainment, L.L.C. and Universal.

 

“Contributor” has the meaning assigned to such term in Section 2.06(b).

 

2



--------------------------------------------------------------------------------

“Control” (including the terms “Controlled By” and “Under Common Control With”)
has the meaning assigned to such term in the Charter as in effect at
consummation of the IPO.

 

“DG-DW” means DG-DW, L.P., a Delaware limited partnership.

 

“DW” has the meaning assigned to such term in the preamble hereto.

 

“DW Distribution” has the meaning assigned to such term in the Separation
Agreement.

 

“DWA LLC” has the meaning assigned to such term in the recitals hereto.

 

“DWA LLC Interest” means a limited liability company interest in DWA LLC.

 

“DWI” means DW Investment Inc., a Washington corporation.

 

“DWI II” means DW Investment II, Inc., a Washington corporation.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Final Allocation” has the meaning assigned to such term in the Holdco
Partnership Agreement as in effect on the Separation Date.

 

“Follow-on Offering” means either the Initial Follow-on Offering or the
Subsequent Follow-on Offering, as applicable.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Holdco” has the meaning assigned to such term in the preamble hereto.

 

“Holdco Contribution” has the meaning assigned to such term in Section 2.04.

 

“Holdco Obligations” has the meaning assigned to such term in Section 5.01(b).

 

“Holdco Partnership Agreement” means the Limited Liability Limited Partnership
Agreement of Holdco, dated as of October 27, 2004, among the Contributing
Members, as in effect on the Separation Date.

 

“Indemnitee” has the meaning assigned to such term in Section 6.05(d).

 

“Indemnitor” has the meaning assigned to such term in Section 6.05(d).

 

“Initial Follow-on Offering” has the meaning assigned to such term in Section
3.01(a).

 

“Initial Period” has the meaning assigned to such term in Section 3.01(a).

 

3



--------------------------------------------------------------------------------

“IPO” means the initial public offering by the Company and the selling
stockholders identified in the IPO Registration Statement of shares of Class A
Stock pursuant to the IPO Registration Statement.

 

“IPO Price” means the gross public offering price per share (calculated before
deduction of any underwriting discounts or commissions) in the IPO.

 

“IPO Registration Statement” means the registration statement on Form S-1 (File
No. 333-117528) filed under the Securities Act, pursuant to which the Class A
Stock to be issued in the IPO will be registered, together with all amendments
thereto.

 

“IPO Sale Shares” means, with respect to any Contributing Member, the number of
shares of Class A Stock to be sold in the IPO for the account of such
Contributing Member pursuant to the IPO Registration Statement in accordance
with Section 2.05.

 

“JK/DG Trigger Notice” has the meaning assigned to such term in Section 3.01(a).

 

“JK/DG Triggered Follow-on Offering” means an Initial Follow-on Offering
initiated by M&J K B and DG-DW, acting together, pursuant to Section 3.01(a) or
converted to such pursuant to Section 3.01(b).

 

“Liens” has the meaning assigned to such term in Section 6.01.

 

“Losses” has the meaning assigned to such term in Section 6.05(a).

 

“M&J K” means M&J K Dream Limited Partnership, a Delaware limited partnership.

 

“M&J K B” means M&J K B Limited Partnership, a Delaware limited partnership.

 

“Member” means each member of DW listed on Schedule 2.02.

 

“Minimum Registrable Amount” has the meaning assigned to such term in Section
3.05.

 

“Parent” means each of Steven Spielberg, Jeffrey Katzenberg, David Geffen, Paul
Allen, NBC Universal, Inc. and CJ Corp.

 

“Participating Partner” has the meaning assigned to such term in the Holdco
Partnership Agreement.

 

“Person” has the meaning assigned to such term in the Charter (as modified in
Section 2(f) of Article IV thereof) as in effect at consummation of the IPO.

 

“Pledged Common Stock” has the meaning assigned to such term in the Vulcan
Stockholder Agreement as in effect at consummation of the IPO.

 

4



--------------------------------------------------------------------------------

“Preferred Contributions” has the meaning assigned to such term in Section
2.01(a).

 

“Preferred Redemptions” has the meaning assigned to such term in Section
2.01(a).

 

“Pricing Period” means the 20 consecutive trading days on The New York Stock
Exchange beginning on the date specified in the Pricing Period Notice.

 

“Pricing Period Notice” has the meaning assigned to such term in Section
3.02(a).

 

“Pricing Period Price” has the meaning assigned to such term in Section 3.02(b).

 

“Proceeding” has the meaning assigned to such term in Section 7.09.

 

“Ratable Amount” has the meaning assigned to such term in Section 2.06(b).

 

“Refinancing Credit Facility” has the meaning assigned to such term in Section
2.06(a).

 

“Registration Rights Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Residual DW Distribution” has the meaning assigned to such term in Section
2.03(a).

 

“Revolving Credit Facility” means the revolving credit facility, dated as of
October 27, 2004, among DW and the lenders party thereto (or any refinancing
thereof that does not extend the term thereof).

 

“Satisfaction Event” has the meaning assigned to such term in the Holdco
Partnership Agreement. For the avoidance of doubt, all references in this
Agreement to a Satisfaction Event resulting from a Follow-on Offering or a
Universal Triggered Offering shall require that the Satisfaction Event result
from such offering without requiring the exercise of any overallotment option in
such offering.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Separation Agreement” means the Separation Agreement, dated as of October 27,
2004, among DW, DWA LLC and the Company, as in effect on the Separation Date.

 

“Separation Date” has the meaning assigned to such term in the Separation
Agreement.

 

“Subsequent Follow-on Offering” has the meaning assigned to such term in Section
3.03(a).

 

“Subsequent Period” has the meaning assigned to such term in Section 3.03(a).

 

5



--------------------------------------------------------------------------------

“Subsequent Vulcan Trigger Notice” has the meaning assigned to such term in
Section 3.03(a).

 

“Thomson” means Thomson Inc.

 

“Underwriting Agreement” has the meaning assigned to such term in the Separation
Agreement.

 

“Universal” means Vivendi Universal Entertainment LLLP.

 

“Universal Period” has the meaning assigned to such term in Section 4.01(a).

 

“Universal Trigger Notice” has the meaning assigned to such term in Section
4.01(a).

 

“Universal Triggered Offering” has the meaning assigned to such term in Section
4.01(a).

 

“Volume Weighted Average Price” over any period means, with respect to the Class
A Stock, the volume weighted average price per share for the entire applicable
period on the principal national securities market or exchange on which the
Class A Stock is listed or quoted.

 

“Vulcan Stockholder Agreement” means the Stockholder Agreement, dated as of
October 27, 2004, among the Company, Holdco, M&J K, M&J K B, The JK Annuity
Trust, The MK Annuity Trust, Katzenberg 1994 Irrevocable Trust, DG-DW, DWI II,
Jeffrey Katzenberg, David Geffen and Paul Allen, as it may be amended,
supplemented, restated or modified from time to time.

 

“Vulcan Trigger Notice” has the meaning assigned to such term in Section
3.01(a).

 

“Vulcan Triggered Follow-on Offering” means an Initial Follow-on Offering
initiated by DWI II pursuant to Section 3.01(a) unless converted into a JK/DG
Triggered Follow-on Offering pursuant to Section 3.01(b).

 

Section 1.02. Other Definitional Provisions. (a) The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article and Section references are to this Agreement unless
otherwise specified. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

6



--------------------------------------------------------------------------------

ARTICLE II

 

Distribution and Contribution; Holdco Transactions

 

Section 2.01. Contributions and Redemptions of Preferred Interests; Distribution
of DWA LLC Interests; Execution of Amended LLC Agreement. (a) On the Separation
Date, after consummation of the transactions contemplated in Section 2.01 of the
Separation Agreement, (x) Thomson shall contribute 33 1/3% of the Class T/T
Interests to the Company in exchange for the number of shares of Common Stock
set forth on Schedule 2.02 and (y) Universal shall contribute 50% of the Class U
Interests to the Company in exchange for the number of shares of Common Stock
set forth on Schedule 2.02 (the “Preferred Contributions”). For the avoidance of
doubt, the number of shares of Common Stock received in exchange for the
Preferred Contributions shall be equal to (i) in the case of Universal, $75
million divided by the IPO Price and (b) in the case of Thomson, $50 million
divided by the IPO Price. Immediately after consummation of the Preferred
Contributions, DW shall redeem such Class T/T Interests and such Class U
Interests from the Company in exchange for (i) all of DW’s 100% interest in the
capital stock of DreamWorks Inc. and (ii) the number of DWA LLC Interests set
forth in Schedule 2.01(a) (the “Preferred Redemptions”). DW acknowledges that it
will treat the Preferred Redemptions as a liquidating distribution with respect
to the Class T/T Interests and Class U Interests so redeemed and shall report
the Preferred Redemptions as such under Section 732(b) of the Internal Revenue
Code.

 

(b) On the Separation Date, immediately after consummation of the DW
Distribution, each Member (other than the Contributing Members, Universal and
Thomson) shall execute and deliver a pledge agreement in favor of the lenders
under the Revolving Credit Facility, which pledge agreements shall provide for
the pledge of the applicable number of shares of Common Stock set forth on
Schedule 2.01(b).

 

Section 2.02. Contribution of the DWA LLC Interests to the Company; Issuance of
Common Stock by the Company. On the Separation Date, after consummation of the
DW Distribution and following effectiveness of the Underwriting Agreement, each
Member (or DWI II, in the case of DW Investment Inc.), other than Universal and
Thomson, shall contribute all its right, title and interest in and to the DWA
LLC Interests to the Company in exchange for the number of shares of Class A
Stock, Class B Stock or Class C Stock, as applicable, set forth on Schedule 2.02
(the “Contribution”). The Company hereby acknowledges that it intends to
continue the existence of DWA LLC as a partnership for Federal income tax
purposes.

 

Section 2.03. Residual DW Distribution. (a) On the Separation Date, immediately
after consummation of the PDI Merger (as defined in the Separation Agreement),
DW shall distribute (in accordance with Article VIII of the Sixth Amended and
Restated Limited Liability Company Agreement of DW) all its right, title and
interest in and to all shares of Class A Stock then held by DW (after giving
effect to the LLC Employee Distribution (as defined in the Separation
Agreement)) to the Members listed on Schedule 2.03(a) hereto, in the amounts set
forth on Schedule 2.03(a) (the “Residual DW Distribution”).

 

(b) On the Separation Date, immediately after consummation of the Residual DW
Distribution, the Members shall execute and deliver the Amended LLC Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.04. Formation of Holdco; Contribution of Common Stock to Holdco. (a)
Immediately prior to the Holdco Contribution (as defined below), each
Contributing Member shall execute and deliver the Holdco Partnership Agreement,
and the Contributing Members shall form Holdco.

 

(b) On the Separation Date, immediately after the formation of Holdco, (i)
Holdco shall execute and deliver a pledge agreement in favor of the lenders
under the Revolving Credit Facility, which pledge agreement shall be in
substitution for the pledge of the shares of Common Stock that would have been
pledged by the Contributing Members (other than Universal) pursuant to Section
2.01(b) if such Contributing Members were subject to Section 2.01(b) and (ii)
each Contributing Member shall contribute all its right, title and interest in
and to the Common Stock received by such Contributing Member in any of the
Contribution, the Preferred Contributions or the Residual DW Distribution, as
applicable (other than (x) in the case of each Contributing Member, the
respective number of shares of Class A Stock or Class B Stock set forth on
Schedule 2.04(b)(x) and (y) in the case of DWI II, the one share of Class C
Stock) to Holdco, and in exchange therefor shall receive the interests in Holdco
as set forth in the Holdco Partnership Agreement (the “Holdco Contribution”).

 

(c) Each Contributing Member shall, to the extent it has not already done so,
appoint an agent for service of process in the State of Delaware.

 

(d) Each Continuing Partner (as defined in the Holdco Partnership Agreement)
agrees (for itself and its permitted transferees) that (i) it shall remain a
partner in Holdco for at least six months after the Vulcan GP Date (as defined
in the Holdco Partnership Agreement), (ii) such Continuing Partner shall not
amend or modify the Holdco Partnership Agreement or take or cause to be taken
any action in each case which would effect the dissolution of Holdco prior to
the end of such six month period (it being understood that distributions to such
Continuing Partners of shares of Common Stock not constituting Continuing
Partner Minimum Ownership Shares (as defined in the Holdco Partnership
Agreement) shall not constitute such actions) and (iii) such Continuing Partner
shall not amend or modify the definition of “Final Allocation” in the Holdco
Partnership Agreement.

 

(e) Holdco agrees to convert shares of Class B Stock held by it into shares of
Class A Stock at the time required by the terms of the Holdco Partnership
Agreement.

 

Section 2.05. IPO. The Members shall be entitled to participate in the secondary
sale of shares of Class A Stock in the IPO (and the overallotment option
relating to the IPO, if exercised) pro rata in proportion to the percentages set
forth on Schedule 2.05.

 

Section 2.06. Pledge Arrangements. (a) Each Member (other than (i) Universal,
(ii) Thomson and (iii) each Contributing Member (but only until such
Contributing Member has received a distribution of Pledged Common Stock from
Holdco)) and Holdco (for so long as it holds Pledged Common Stock) shall keep in
effect a pledge agreement (substantially in the form of the Guarantee and Pledge
Agreement attached to the Revolving Credit Facility or such other form of
agreement as may be acceptable to the Administrative Agent under the Revolving
Credit Facility or any Refinancing Credit Facility) pursuant to which such
Holder grants a first-priority pledge of its Pledged Common Stock for the
benefit of the Administrative Agent (and the other

 

8



--------------------------------------------------------------------------------

Lenders (as defined in the Revolving Credit Facility or any Refinancing Credit
Facility)) under the Revolving Credit Facility (or any Refinancing Credit
Facility) so long as the Obligations (as defined in the Revolving Credit
Facility or any Refinancing Credit Facility) thereunder remain outstanding
(including in circumstances where the stated maturity date of the Revolving
Credit Facility or any Refinancing Credit Facility has occurred).
Notwithstanding the foregoing, if DW and the Lenders agree to extend the stated
maturity date of the Revolving Credit Facility or any Refinancing Credit
Facility to a date that is later than November 1, 2009, the requirement to keep
a pledge agreement in effect as provided above shall, as to Holdco and each
Member subject to such requirement, automatically lapse at the close of business
on November 1, 2009, unless (i) Holdco or such Member, as applicable, has given
its prior written consent to such extension of such stated maturity date, (ii)
an event of default pursuant to Section 8.1(f) of the Revolving Credit Facility
shall have occurred and shall be continuing with respect to DW or (iii) any
other event of default under the Revolving Credit Facility or any Refinancing
Credit Facility shall have occurred and be continuing and either (A) the
Administrative Agent or the Lenders are exercising remedies with respect thereto
in good faith or (B) the Lenders have agreed to forbear action with respect
thereto. As used in this Section 2.06(a), (i) the term “Refinancing Credit
Facility” means any credit facility that refinances or otherwise replaces the
Revolving Credit Facility (or any Refinancing Credit Facility) so long as the
stated maturity date of such credit facility is, at the execution of the
documentation relating to such credit facility, not later than November 1, 2009
and (ii) the term “Revolving Credit Facility” has the meaning assigned to such
term in Section 1.01, without giving effect to the parenthetical at the end of
such definition.

 

(b) Holdco and each Member agree that in the event a payment shall be made by
Holdco or any Member (Holdco or such Member being the “Claiming Member”) under
the Guarantee and Pledge Agreement to which such Claiming Member is a party, or
the Collateral (as defined therein) shall be foreclosed upon or otherwise
applied against any obligations of such Claiming Member thereunder, to satisfy a
claim of the Administrative Agent on behalf of the Lenders and such payment is
greater than the amount equal to (a) the aggregate amount of all payments made
to the Administrative Agent by Holdco and all Members plus the value of the
Collateral under each Guarantee and Pledge Agreement foreclosed upon or
otherwise so applied in satisfaction of such claim multiplied by (b) the
Claiming Member’s Participation Percentage (as defined in the Amended LLC
Agreement) as of the date hereof or, in the case of Holdco, the aggregate
Participation Percentages of the Contributing Members (such product being the
“Ratable Amount”), then Holdco (if Holdco is not the Claiming Member) and each
other Member that is a party to a Guarantee and Pledge Agreement (each a
“Contributor”) shall contribute to the Claiming Member an amount in cash or
Pledged Common Stock that is equal to such Contributor’s pro rata share
(calculated based on the relative Participation Percentages of the Contributors
as of the date hereof, with Holdco’s deemed Participation Percentage calculated
as described above) of the difference between (x) the amount actually paid by
the Claiming Member or otherwise so applied by the Administrative Agent to
satisfy such claim of the Administrative Agent and (y) the Claiming Member’s
Ratable Amount. For the avoidance of doubt, this Section 2.06(b) shall have no
application with respect to either Universal or Thomson.

 

9



--------------------------------------------------------------------------------

ARTICLE III

 

Follow-on Offering

 

Section 3.01. Initial Follow-on Offering. (a) At any time during the period
beginning on the date that is six months after consummation of the IPO and prior
to May 31, 2006 (the “Initial Period”), either of (i) M&J K B and DG-DW, acting
together, or (ii) DWI II, shall have the right to cause Holdco to effect one
Follow-on Offering (the “Initial Follow-on Offering”), in either case by causing
Holdco to exercise Holdco’s demand registration rights pursuant to Section 1.02
of the Registration Rights Agreement by delivering written notice (the “JK/DG
Trigger Notice” or the “Vulcan Trigger Notice”, as applicable) thereof (which
notice shall also specify the number of shares of Class A Stock proposed to be
sold in such Initial Follow-on Offering (assuming the maximum number of
Participating Partners), which number shall comply with the terms of Section
3.05) to Holdco during the Initial Period (with a copy of such notice
concurrently delivered to each other Contributing Member). Upon receipt by
Holdco of either a JK/DG Trigger Notice or a Vulcan Trigger Notice, the general
partners of Holdco in their capacity as such shall, within three Business Days
of the date of such receipt, deliver a Demand Request (as defined in the
Registration Rights Agreement) to the Company (with a copy of such notice
concurrently delivered to each Contributing Member notifying each Contributing
Member of its right to participate in such offering) requesting that the Company
register such shares of Class A Stock as soon as practicable pursuant to Section
1.02 of the Registration Rights Agreement.

 

(b) In the event that the Initial Follow-on Offering is a Vulcan Triggered
Follow-on Offering, M&J K B and DG-DW shall have the right at any time at or
prior to the pricing of such Initial Follow-on Offering to convert such Initial
Follow-on Offering from a Vulcan Triggered Follow-on Offering to a JK/DG
Triggered Follow-on Offering by delivering written notice of such conversion to
Holdco and DWI II at or prior to such pricing. Upon receipt by Holdco of such
notice, such Initial Follow-on Offering shall be treated solely as a JK/DG
Triggered Follow-on Offering for purposes of Article VII of the Holdco
Partnership Agreement.

 

Section 3.02. Pricing Period. (a) If a Vulcan Triggered Follow-on Offering is
consummated, M&J K B and DG-DW, acting together, shall, on the date selected by
them during the period beginning on the date of consummation of the Vulcan
Triggered Follow-on Offering (excluding any exercise of an overallotment option
granted to the underwriters of such offering, if any) and ending on May 31,
2006, deliver an irrevocable written notice (the “Pricing Period Notice”) to the
other Contributing Members specifying the date of commencement of the Pricing
Period. The Pricing Period shall in no event end later than May 31, 2006 unless
there are fewer than 20 trading days between the date of such consummation of
such Vulcan Triggered Follow-on Offering (or any overallotment option exercise
in respect of such offering, if later) and May 31, 2006, in which case the
Pricing Period shall end on the twentieth trading day after the date of such
consummation of such offering or overallotment option, as the case may be. The
Pricing Period Notice shall be delivered pursuant to this Section 3.02(a) at
least three trading days prior to the first day of the Pricing Period.
Notwithstanding anything herein to the contrary, in no event shall the Pricing
Period end earlier than the date of consummation of the overallotment option, if
any, relating to such Vulcan Triggered Follow-on Offering.

 

10



--------------------------------------------------------------------------------

(b) The “Pricing Period Price” shall be the Volume Weighted Average Price of the
Class A Stock over the Pricing Period.

 

Section 3.03. Subsequent Follow-on Offering. (a) If an Initial Follow-on
Offering shall not have been consummated on or prior to May 31, 2006, then at
any time during the period from and including June 1, 2006 to December 1, 2007
(June 1, 2008, in the event that a Universal Triggered Offering shall have been
consummated) (the “Subsequent Period”), DWI II shall have the sole right to
cause Holdco to effect a Follow-on Offering (the “Subsequent Follow-on
Offering”) by causing Holdco to exercise Holdco’s demand registration rights
pursuant to Section 1.02 of the Registration Rights Agreement by delivering
written notice (the “Subsequent Vulcan Trigger Notice”) thereof (which notice
shall also specify the number of shares of Class A Stock proposed to be sold in
the Subsequent Follow-on Offering (assuming the maximum number of Participating
Partners), which number shall comply with the terms of Section 3.05) to Holdco
during the Subsequent Period (with a copy of such notice concurrently delivered
to each other Contributing Member). Upon receipt by Holdco of the Subsequent
Vulcan Trigger Notice, the general partners of Holdco in their capacity as such
shall, within three Business Days of the date of such receipt, deliver a Demand
Request to the Company (with a copy of such notice concurrently delivered to
each Contributing Member notifying each Contributing Member of its right to
participate in such offering) requesting that the Company register such shares
of Class A Stock as soon as practicable pursuant to Section 1.02 of the
Registration Rights Agreement.

 

(b) If an Initial Follow-on Offering shall not have been consummated on or prior
to May 31, 2006 and DWI II shall not have delivered the Subsequent Vulcan
Trigger Notice prior to December 1, 2007 (June 1, 2008, in the event that a
Universal Triggered Offering shall have been consummated) then, on or after
December 1, 2007, the general partners of Holdco, in such capacity, shall have
the right, no later than December 31, 2007 (June 30, 2008, in the event that a
Universal Triggered Offering shall have been consummated) to cause Holdco to
initiate the Subsequent Follow-on Offering by delivering a Demand Request to the
Company (with a copy of such notice concurrently delivered to each Contributing
Member notifying each Contributing Member of the number of shares of Class A
Stock proposed to be sold in such offering, which number shall comply with the
terms of Section 3.05, and notifying each Contributing Member of its right to
participate in such offering) requesting that the Company register such shares
of Class A Stock as soon as practicable pursuant to Section 1.02 of the
Registration Rights Agreement.

 

(c) Notwithstanding anything to the contrary in this Agreement, neither DWI II
nor the general partners of Holdco shall deliver a notice triggering a
Subsequent Follow-on Offering pursuant to this Section 3.03 if a Universal
Trigger Notice shall have been delivered pursuant to Section 4.01(a) (and shall
not have been revoked or converted pursuant to Section 4.01(b)) and such
Universal Triggered Offering shall not have been consummated; provided, that if
any such notice shall remain outstanding as provided in the last sentence of
Section 4.01(a) or Section 4.01(b), it shall continue to be subject to
conversion pursuant to Section 4.01(b).

 

Section 3.04. Registration Rights. (a) Holdco shall not exercise its demand or
piggyback registration rights pursuant to the Registration Rights Agreement for
any purpose other than (i) effecting the Follow-on Offering that will result in
a Satisfaction Event with respect to each Participating Partner or (ii)
effecting a Universal Triggered Offering that will result in a Satisfaction
Event with respect to Universal.

 

11



--------------------------------------------------------------------------------

(b) If a Follow-on Offering is a JK/DG Triggered Follow-on Offering, then M&J K
B and DG-DW, acting together, shall have the sole right to cause Holdco to
exercise its right to revoke or delay its requested registration pursuant to the
Registration Rights Agreement.

 

(c) If the Follow-on Offering is either a Vulcan Triggered Follow-on Offering or
the Subsequent Follow-on Offering triggered by DWI II, then DWI II shall have
the sole right to cause Holdco to exercise its right to revoke or delay its
requested registration pursuant to the Registration Rights Agreement.

 

(d) If a Follow-on Offering is the Subsequent Follow-on Offering triggered as
set forth in Section 3.03(b) or a Subsequent Follow-on Offering that has not
been consummated on or prior to December 1, 2007 (June 1, 2008, in the event
that a Universal Triggered Offering shall have been consummated), then DWI II,
M&J K B and DG-DW, acting together, shall have the sole right to cause Holdco to
exercise its right to revoke or delay its requested registration pursuant to the
Registration Rights Agreement.

 

(e) With respect to a Universal Triggered Offering, Universal shall have the
sole right to cause Holdco to exercise its right to revoke or delay its
requested registration pursuant to the Registration Rights Agreement.

 

Section 3.05. Size of Follow-on Offering. The minimum number of shares to be
registered on behalf of the Participating Partners in a Follow-on Offering shall
be such number of shares required to cause a Satisfaction Event with respect to
each Participating Partner upon consummation of such offering (such minimum
number of shares being the “Minimum Registrable Amount”). The Company shall, to
the extent practicable, cause at least the Minimum Registrable Amount of shares
of Common Stock to be sold in an Initial Follow-on Offering in accordance with
the terms of the Registration Rights Agreement. The Company shall also use its
commercially reasonable best efforts to increase the size of a JK/DG Triggered
Follow-on Offering (to the extent requested by DWI II) beyond the Minimum
Registrable Amount (subject to the restrictions set forth in Section 7.02(b) of
the Holdco Partnership Agreement); provided, that a majority of the joint lead
bookrunning underwriters for such Follow-on Offering agree that such increase
will not have a significant negative effect on pricing of such Follow-on
Offering, and so advise the Company and DWI II. The Company shall not reduce the
size of a Follow-on Offering below the Minimum Registrable Amount and shall
comply with all of its obligations under the Registration Rights Agreement with
respect to a Follow-on Offering and a Universal Triggered Offering, as
applicable. If a Follow-on Offering cannot be consummated because of its failure
to satisfy the requirements of this Section 3.05 as a result of market
conditions or other Company-related issues, then the party or parties that
triggered such Follow-on Offering shall have all of their rights under this
Article III reinstated, as if the notice triggering such offering had never been
delivered.

 

Section 3.06. Anti-Manipulation. (a) During the period from the date of this
Agreement until the Final Allocation, except pursuant to a Follow-on Offering or
a Universal Triggered Offering in conformity with this Agreement, the
Registration Rights Agreement and

 

12



--------------------------------------------------------------------------------

the Holdco Partnership Agreement, each Contributing Member agrees that it shall
not, and each Parent of a Contributing Member agrees that such Parent shall not
and such Parent shall cause Persons Controlled By such Parent not to, sell or
enter into a put transaction or engage in any similar transaction, including any
constructive sale or put, or hedging, derivative, short sale or other
transaction with the same or similar effect, or enter into any contract, option
or other arrangement in respect thereof, or publicly announce an intention or
plan to engage in any of the foregoing, with respect to any Common Stock, any
securities convertible into or exchangeable for Common Stock or any options,
warrants or other rights to acquire Common Stock; provided, that, except in the
case of Universal, this Section 3.06(a) shall not prohibit any such sale or
other transaction between or among Persons Controlled By such Contributing
Members and such Contributing Members or the exercise and consummation of the
right of offer pursuant to Section 2.03 of the Class B Stockholder Agreement or
the special call right pursuant to Section 2.04 of the Class B Stockholder
Agreement.

 

(b) During the period from the date of this Agreement until the Final
Allocation, the Company shall not repurchase, redeem or otherwise acquire, or
enter into a call transaction or engage in any similar transaction, including
any constructive purchase or call, or hedging, derivative or other transaction
with the same or similar effect, or enter into any contract, option or other
arrangement in respect thereof, or publicly announce an intention to take any of
the foregoing actions with respect to any Common Stock, any securities
convertible into or exchangeable for Common Stock or any options, warrants or
other rights to acquire Common Stock; provided, that this Section 3.06(b) shall
not prohibit any such purchase or acquisition pursuant to an employee or
director stock ownership or other benefit plan of the Company.

 

(c) During the period from the date of this Agreement until the Final
Allocation, each Contributing Member agrees that it shall not, and each Parent
of a Contributing Member agrees that such Parent shall not and such Parent shall
cause Persons Controlled By such Parent not to purchase or otherwise acquire or
enter into a call transaction or engage in any similar transaction, including
any constructive purchase or call, or hedging, derivative or other transaction
with the same or similar effect, or enter into any contract, option or other
arrangement in respect thereof, or publicly announce an intention to take any of
the foregoing actions with respect to any Common Stock, any securities
convertible into or exchangeable for Common Stock or any options, warrants or
other rights to acquire Common Stock; provided, that this Section 3.06(c) shall
not prohibit any such purchase, acquisition or other transaction between or
among any Person Controlled By Jeffrey Katzenberg, David Geffen or Steven
Spielberg or any receipt of shares or stock options (or option exercises)
pursuant to an employee or director stock ownership or other benefit plan of the
Company or the exercise and consummation of the right of first offer pursuant to
Section 2.03 of the Class B Stockholder Agreement or the special call right
pursuant to Section 2.04 of the Class B Stockholder Agreement.

 

(d) General Electric Company shall not engage in the conduct described in
Sections 3.06(a) and 3.06(c) for the purpose of impacting, or with the intent to
impact, the amount or timing of any distribution of shares of Common Stock that
any Contributing Member is entitled to receive under Article VII of the Holdco
Partnership Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

 

Universal Triggered Offering

 

Section 4.01. Universal Triggered Offering. (a) If a Follow-on Offering shall
not have been consummated on or prior to November 30, 2006, then at any time
during the period from and including December 1, 2006 to February 28, 2007 (the
“Universal Period”), unless a Subsequent Follow-on Offering shall have
theretofore been triggered and not revoked, Universal shall have the right to
cause Holdco to initiate a registered offering (the “Universal Triggered
Offering”) by causing Holdco to exercise Holdco’s demand registration rights
pursuant to Section 1.02 of the Registration Rights Agreement by delivering
written notice (the “Universal Trigger Notice”) thereof (which notice shall also
specify the number of shares of Class A Stock proposed to be sold in the
Universal Triggered Offering, which number shall be the estimated number of
shares required to be sold to cause a Satisfaction Event with respect to
Universal) to Holdco during the Universal Period (with a copy of such notice
concurrently delivered to each other Contributing Member). Upon receipt by
Holdco of the Universal Trigger Notice, the general partners of Holdco in their
capacity as such shall, within three Business Days of the date of such receipt,
deliver a Demand Notice to the Company requesting that the Company register such
shares of Class A Stock as soon as practicable pursuant to Section 1.02 of the
Registration Rights Agreement. In no event shall the Universal Triggered
Offering be larger than that necessary to cause a Satisfaction Event with
respect to Universal. If a Universal Triggered Offering cannot be consummated
because it would not result in a Satisfaction Event with respect to Universal as
a result of market conditions or other Company-related issues, then the
Universal Trigger Notice shall be deemed to remain outstanding.

 

(b) DWI II shall have the right at any time on or prior to the fourth day
preceding the date on which the underwriters propose the printing of the “red
herring” prospectuses in respect of such Universal Triggered Offering to convert
such Universal Triggered Offering from a Universal Triggered Offering to a
Subsequent Follow-on Offering by delivering written notice of such conversion to
Holdco and each Contributing Member at or prior to such pricing. Upon receipt by
Holdco of such notice, such Universal Triggered Offering shall be treated solely
as a Subsequent Follow-on Offering for all purposes and the number of shares
registered in such offering shall comply with the terms of Section 3.05. If,
following such conversion, such Subsequent Follow-on Offering shall not be
consummated for any reason, then such offering shall proceed as a Universal
Triggered Offering and if it still cannot be consummated because it would not
result in a Satisfaction Event with respect to Universal as a result of market
conditions or other Company-related issues, then the Universal Trigger Notice
shall be deemed to remain outstanding.

 

(c) If a Subsequent Follow-on Offering shall have been triggered on or prior to
November 30, 2006 but not consummated, then Universal shall have the right
(exercised as set forth below) to convert such Subsequent Follow-on Offering
from a Subsequent Follow-on Offering to a Universal Triggered Offering if such
Subsequent Follow-on Offering cannot be consummated in accordance with Section
3.05. At its election, Universal shall exercise such right by delivering written
notice thereof to each of Holdco, M&J K B, DG-DW and DWI II during the Universal
Period.

 

14



--------------------------------------------------------------------------------

ARTICLE V

 

Additional Agreements; Further Assurances

 

Section 5.01. Certain Holdco Expenses. (a) DW shall pay or reimburse (i) all
reasonable out-of-pocket third party expenses incurred by the Tax Matters
Partner (as defined in the Holdco Partnership Agreement) under the Holdco
Partnership Agreement while acting in such capacity and (ii) all reasonable
out-of-pocket third party expenses incurred by the General Partners (as defined
in the Holdco Partnership Agreement) under the Holdco Partnership Agreement in
performing their duties as the General Partners, in each case to the extent
arising from events occurring prior to the Final Allocation. In addition, prior
to the Final Allocation, DW shall make available to Holdco and the General
Partners any personnel reasonably necessary to assist such Persons in the
performance of such duties. Notwithstanding anything to the contrary in this
Agreement, none of DW, M&J K, M&J K B, The JK Annuity Trust, the MK Annuity
Trust, Katzenberg 1994 Trust, DG-DW, DW Lips, DWI, DWI II, Jeffrey Katzenberg,
David Geffen, Steven Spielberg or Paul Allen, or any of their respective
Affiliates, shall be entitled to any other fee or compensation (other than
applicable indemnity payments) from Holdco, DW, any Member or any partner of
Holdco for any actions taken on behalf of, or services rendered to, Holdco
pursuant to this Agreement or the Holdco Partnership Agreement.

 

(b) DW hereby fully, absolutely, irrevocably and unconditionally guarantees, as
a primary obligor and not merely as a surety, (i) the due and punctual payment
of each payment required to be made by Holdco under Section 10.03 of the Holdco
Partnership Agreement, when and as due, and (ii) the due and punctual
performance and observance of, and compliance with, all covenants, agreements,
obligations and liabilities of Holdco under Section 10.03 of the Holdco
Partnership Agreement, in each case to the extent arising from events occurring
prior to the Final Allocation (all such obligations referred to the in the
preceding clauses (i) and (ii) being collectively referred to as the “Holdco
Obligations”). DW further agrees that the Holdco Obligations may be extended,
amended, modified or renewed, in whole or in part, in each case to the extent
arising from events occurring prior to the Final Allocation, without notice to
or further assent from DW and that DW will remain bound by the guarantee set
forth in this Section 5.01(b) notwithstanding any extension, amendment,
modification or renewal of any Holdco Obligation.

 

Section 5.02. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto shall use
its reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws, regulations and agreements to consummate and make
effective the transactions contemplated by this Agreement.

 

(b) Without limiting the foregoing, each party hereto shall cooperate with each
other party, and without any further consideration, to execute and deliver, or
use its reasonable best efforts to cause to be executed and delivered, all
instruments, including instruments of contribution, exchange and transfer and to
take all such other actions as such party may reasonably be requested to take by
any such other party hereto from time to time, consistent with the terms of this
Agreement, in order to effectuate the provisions and purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

 

Representations and Warranties; Indemnification

 

Section 6.01. Representations and Warranties of Each Party. Each of the parties
hereto hereby represents and warrants, severally and not jointly, to each of the
other parties hereto as of the date hereof as follows:

 

(i) Such party (other than in the case of a natural person) is duly organized or
formed, validly existing and in good standing under the laws of its jurisdiction
of incorporation or formation, is qualified to do business in each jurisdiction
where such qualification is required (except for such qualifications the absence
of which, individually or in the aggregate, would not reasonably be expected to
have a material adverse effect on the ability of such party to perform its
obligations under this Agreement and, to the extent a party thereto, the
Registration Rights Agreement, the Holdco Partnership Agreement, the Class B
Stockholder Agreement, the Vulcan Stockholder Agreement and the Separation
Agreement) and has the requisite power and authority to enter into this
Agreement and, to the extent a party thereto, the Registration Rights Agreement,
the Holdco Partnership Agreement and the Separation Agreement and to consummate
the transactions contemplated hereby and thereby.

 

(ii) To the extent such party is making a Preferred Contribution pursuant to
Section 2.01(a), a Contribution pursuant to Section 2.02 or a Holdco
Contribution pursuant to Section 2.04, such party will have good and valid title
to the interests or shares, as applicable, to be contributed, free and clear of
all liens, security interests, charges, options, claims, restrictions or
encumbrances of any kind, except, (x) for the pledges being entered into in
accordance with Section 2.01(b) and (y) in the case of the Class T/T Interests,
for any of the foregoing in respect of accrued but unpaid dividends
(collectively, “Liens”), and upon the applicable contribution, good and valid
title to such interests or shares will pass to the Company or Holdco, as
applicable, free and clear of any Liens, other than Liens arising from actions
of the Company or Holdco, as applicable.

 

(iii) The execution and delivery of each of this Agreement and, to the extent a
party thereto, the Registration Rights Agreement, the Holdco Partnership
Agreement and the Separation Agreement and the consummation of the transactions
contemplated hereby and thereby have, other than in the case of a natural
person, been duly authorized by all necessary action on the part of such party.
Each of this Agreement and, to the extent a party thereto, the Registration
Rights Agreement, the Holdco Partnership Agreement, the Class B Stockholder
Agreement, the Vulcan Stockholder Agreement and the Separation Agreement has
been duly executed and delivered by such party and constitutes a legal, valid
and binding obligation of such party, enforceable against such party in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any

 

16



--------------------------------------------------------------------------------

proceeding therefor may be brought. The spousal consents being executed by the
persons listed on Exhibit A hereto are enforceable against such persons in
accordance with their terms.

 

(iv) The execution, delivery and performance of this Agreement and, to the
extent a party thereto, the Registration Rights Agreement, the Holdco
Partnership Agreement, the Class B Stockholder Agreement, the Vulcan Stockholder
Agreement and the Separation Agreement and the consummation of the transactions
contemplated hereby and thereby and compliance with the terms hereof and thereof
shall not conflict with or result in a breach or violation of (i) other than in
the case of a natural person, such party’s articles or certificate of
incorporation (or similar constitutive document) or by-laws or (ii) any material
contract, agreement or instrument to which such party or any of its subsidiaries
is a party or by which any of them are bound, or license, judgment, order,
decree, statute, law, rule or regulation, domestic or foreign, applicable to
such party or any of its subsidiaries or their respective properties or assets.

 

(v) In the case of each Member, such party is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D under the Securities Act.

 

Section 6.02. Tax Representation. Each Person that received DWA LLC Interests in
the DW Distribution or the Residual DW Distribution (and DWI II, on behalf of
DWI) represents that (i) it will treat the DW Distribution and the Residual DW
Distribution as other than in liquidation of its interest in DW (and, in the
case of DWI II, DWI II will cause DWI to treat the DW Distribution and the
Residual DW Distribution as other than in liquidation of DWI’s interest in DW)
and (ii) its interest in the DWA LLC Interests immediately following the DW
Distribution and the Residual DW Distribution will have a tax basis determined
under Section 732(a) of the Internal Revenue Code (and, in the case of DWI II,
DWI’s interest in the DWA LLC Interests immediately following the DW
Distribution and the Residual DW Distribution will have a tax basis determined
under Section 732(a) of the Internal Revenue Code).

 

Section 6.03. Representation and Warranty of the Company. The Company hereby
represents and warrants to each of the other parties hereto as of the date
hereof that the Common Stock to be issued as consideration for the Contribution
and the Preferred Contributions will have been duly authorized and, when issued
and delivered in accordance with this Agreement, will be validly issued, fully
paid and nonassessable.

 

Section 6.04. Survival. The representations and warranties in this Article VI
shall survive the consummation of the transactions contemplated in this
Agreement and shall not terminate.

 

Section 6.05. Indemnification. (a) Each party shall indemnify, defend and hold
harmless each other party (and each such other party’s directors, officers,
employees, affiliates, successors and assigns) from and against all actions,
suits, claims, complaints, demands, litigation or legal, administrative or
arbitral proceedings or investigations (collectively, “Claims”), losses,
liabilities, damages, deficiencies, judgments, assessments, fines, settlements,
costs or expenses (including interest, penalties and reasonable fees, expenses
and disbursements

 

17



--------------------------------------------------------------------------------

of attorneys, experts, personnel and consultants incurred by the indemnified
party in any action or proceeding between the indemnifying party and the
indemnified party or between the indemnified party and any third party, or
otherwise) (collectively, “Losses”) to the extent resulting from any breach of
any representation or warranty of such party contained in Section 6.01.

 

(b) Each Person that received DWA LLC Interests in the DW Distribution (and DWI
II, on behalf of DWI) shall indemnify, defend and hold harmless DW and the other
Members (and their respective directors, officers, employees, affiliates,
successors and assigns) from and against all Claims and Losses, including any
effect resulting from the application of Section 743(b)(2) of the Internal
Revenue Code, to the extent resulting from any breach by such Person of the
representation contained in Section 6.02.

 

(c) The Company shall indemnify, defend and hold harmless each other party (and
each such other party’s directors, officers, employees, affiliates, successors
and assigns) from and against all Claims and Losses to the extent resulting from
any breach of the representation and warranty of the Company contained in
Section 6.03.

 

(d) The Person making a claim under this Section 6.05 is referred to as the
“Indemnitee” and the party subject to providing indemnification in respect of
such claim is referred to as the “Indemnitor”. All claims by any Indemnitee
under this Section 6.05 shall be asserted and resolved as follows:

 

Promptly after receipt by the Indemnitee of notice of any Claim or circumstances
which, with the lapse of time, would or might give rise to a Claim or Loss or
the commencement (or threatened commencement) of a Claim or any action,
proceeding or investigation that may result in a Loss (including a claim of a
Loss that does not involve a third-party claim) (an “Asserted Liability”), the
Indemnitee shall give notice thereof (the “Claims Notice”) to the Indemnitor;
provided, that failure to give a Claims Notice in the context of a third-party
claim shall in no way diminish the Indemnitor’s obligations hereunder, except to
the extent such failure is finally determined by a court of competent
jurisdiction to have actually and materially prejudiced the Indemnitor. The
Claims Notice shall describe the Asserted Liability in reasonable detail and
shall indicate the amount (estimated, if necessary and to the extent feasible)
of the Loss that has been or may be suffered by the Indemnitee.

 

(e) The Indemnitor may elect to defend (and, unless the Indemnitor has specified
any reservations or exceptions, to seek to settle or compromise, so long as such
settlement or compromise contains an unconditional release of each Indemnitee,
whether or not a party to the applicable third party claim), at its own expense
and by its own counsel reasonably acceptable to the Indemnitee, any Asserted
Liability arising from a third-party claim. If the Indemnitor elects to
compromise or defend such Asserted Liability, it shall within 30 days (or
sooner, if the nature of the Asserted Liability so requires) notify the
Indemnitee of its intent to do so, and the Indemnitee shall cooperate, at the
expense of the Indemnitor, in the compromise of, or defense against, such
Asserted Liability. Should the Indemnitor make such election, the Indemnitor
shall not be liable to the Indemnitee for legal expenses subsequently incurred
by the Indemnitee in connection with the compromise of, or defense against, such
Asserted Liability. If the

 

18



--------------------------------------------------------------------------------

Indemnitor elects not to compromise or defend the Asserted Liability, fails to
notify the Indemnitee of its election as herein provided or contests its
obligation to indemnify under this Agreement, the Indemnitee may pay, compromise
or defend such Asserted Liability. Notwithstanding the foregoing, neither the
Indemnitor nor the Indemnitee may settle or compromise any Asserted Liability
over the objection of the other; provided, that consent to settlement or
compromise shall not be unreasonably withheld in the case of a settlement or
compromise which involves only monetary relief which the Indemnitor has agreed
to pay and which includes a full and unconditional release of the Indemnitee. In
any event, the Indemnitee and the Indemnitor may participate, at their own
expense, in the defense of such Asserted Liability. If the Indemnitor chooses to
defend any Asserted Liability, the Indemnitee shall make available to the
Indemnitor any books, records or other documents within its control that are
necessary or appropriate for such defense, and, if the Indemnitee chooses to
defend any Asserted Liability, the Indemnitor shall make available to the
Indemnitee any books, records or other documents within its control that are
necessary or appropriate for such defense.

 

ARTICLE VII

 

General Provisions

 

Section 7.01. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given and received (a) on the date of
delivery if delivered personally, or by facsimile upon confirmation of
transmission by the sender’s fax machine if sent on a Business Day (or otherwise
on the next Business Day) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service. All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i) if to the Company, to:

 

DreamWorks Animation SKG, Inc.

Grandview Building

1000 Flower Street

Glendale, California 91201

Fax: (818) 659-6123

Attention: Katherine Kendrick, General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

Fax: (212) 474-3700

Attention: Faiza J. Saeed

 

 

19



--------------------------------------------------------------------------------

(ii) if to DWI II, to:

 

DW Investment II, Inc.

505 Fifth Avenue South

Suite 900

Seattle, WA 98104

Fax: (206) 342-3000

Attention: W. Lance Conn, Executive Vice President, Investment Management; and
Executive Vice President, Legal

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Fax: (213) 687-5600

Attention: Nicholas P. Saggese

David C. Eisman

 

(iii) if to any other party hereto, to the address of such party specified on
the signature page hereto.

 

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective (a) when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart or (b) if later, immediately
after effectiveness of the Underwriting Agreement.

 

Section 7.03. Entire Agreement; No Third Party Beneficiaries. (a) This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

(b) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, other than as set forth in Section
6.05, express or implied, is intended to or shall confer upon any other Person
any right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 7.04. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without giving effect to
applicable principles of conflict of laws, except to the extent the substantive
laws of the State of Delaware are mandatorily applicable under Delaware law.

 

Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in

 

20



--------------------------------------------------------------------------------

good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

Section 7.06. Assignment; Amendments. (a) Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto, in whole or in part (whether by operation of law or otherwise),
without the prior written consent of the other parties, and any attempt to make
any such assignment without such consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by, the parties and their respective successors and assigns.

 

(b) No amendment to this Agreement shall be effective unless it shall be in
writing and signed by each of the Company, DW, Holdco, M&J K B, DG-DW, DWI II
and Contributing Members (including M&J K B, DG-DW and DWI II) owning at least a
majority-in-interest of the Interests (as defined in the Holdco Partnership
Agreement) then outstanding (based on their Adjusted DreamWorks Participation
Percentages (as defined in the Holdco Partnership Agreement)); provided, that no
amendment shall affect the rights or obligations of a party hereto without the
consent of such party. The parties acknowledge and agree that the provisions of
Articles III and IV hereof are solely for the benefit of the Contributing
Members, the Company and Holdco.

 

Section 7.07. Enforcement. (a) Each party hereto acknowledges that the other
parties would not have an adequate remedy at law for money damages in the event
that any of the covenants or agreements of any of the other parties in this
Agreement were not performed in accordance with its terms, and it is therefore
agreed that each party hereto, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
actual or potential breach and enforcing specifically the terms and provisions
hereof, and each party hereto hereby waives (i) any and all defenses it may have
on the ground of lack of jurisdiction or competence of the court to grant such
an injunction or other equitable relief and (ii) the need to post any bond that
may be required in connection with the granting of such an injunction or other
equitable relief.

 

(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

Section 7.08. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

Section 7.09. Submission to Jurisdiction; Waivers. With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the States of New York and the Court of
Chancery of the State of Delaware and any court of the United States located in
the Borough of Manhattan in New York City; (b) waives any objection

 

21



--------------------------------------------------------------------------------

which such party may have at any time to the laying of venue of any Proceeding
brought in any such court, waives any claim that such Proceeding has been
brought in an inconvenient forum and further waives the right to object, with
respect to such Proceeding, that such court does not have jurisdiction over such
party; (c) consents to the service of process at the address set forth for
notices in Section 7.01 herein; provided, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law and (d) waives, to the fullest extent permitted by applicable
law, any and all rights to trial by jury in connection with any Proceeding.

 

22



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

DREAMWORKS ANIMATION SKG, INC., By  

/s/ Katherine Kendrick

--------------------------------------------------------------------------------

Name:        Katherine Kendrick Title:        Vice President Address:

 

DREAMWORKS L.L.C.,

By  

/s/ Brian Edwards

--------------------------------------------------------------------------------

Name:        Brian Edwards Title:        Vice President

Address:

 

DWA ESCROW LLLP, By   

/s/ Richard Sherman

--------------------------------------------------------------------------------

Name:    Richard Sherman Title:    CFO Address:

 

M&J K DREAM LIMITED PARTNERSHIP, By   

M&J K DREAM CORP.,

General Partner

     By   

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

     Name:    Jeffrey Katzenberg      Title:    President Address:

 

23



--------------------------------------------------------------------------------

M&J K B LIMITED PARTNERSHIP,

By   

M&J K DREAM CORP.,

General Partner

     By   

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

     Name:    Jeffrey Katzenberg      Title:    President Address:

 

THE JK ANNUITY TRUST,

By   

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:    Jeffrey Katzenberg Title:    Authorized Signatory Address:

 

THE MK ANNUITY TRUST,

By   

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Name:    Jeffrey Katzenberg Title:    Authorized Signatory Address:

 

KATZENBERG 1994 IRREVOCABLE TRUST,

By   

/s/ David Geffen

--------------------------------------------------------------------------------

Name:

Title:

   David Geffen

Address:

 

24



--------------------------------------------------------------------------------

DG-DW, L.P.,

By

  

DG-DW, INC.,

General Partner

    

By

  

/s/ Richard Sherman

--------------------------------------------------------------------------------

    

Name:

Title:

  

Richard Sherman

CFO

Address:

 

DW LIPS, L.P.,

By

  

DW SUBS. INC.,

General Partner

    

By

  

/s/ Michael Rutman

--------------------------------------------------------------------------------

    

Name:

Title:

  

Michael Rutman

Treasurer

Address:

 

DW INVESTMENT II, INC.,

By

  

/s/ W. Lance Conn

--------------------------------------------------------------------------------

Name:

Title:

  

W. Lance Conn

Vice President

 

LEE ENTERTAINMENT, L.L.C.,

By

  

/s/ Gyeong C. Park

--------------------------------------------------------------------------------

Name:

Title:

  

Gyeong C. Park

Authorized Person

Address:

with a copy to:

 

25



--------------------------------------------------------------------------------

CHEMICAL INVESTMENTS, INC.,

By   

/s/ Jeffrey C. Walker

--------------------------------------------------------------------------------

Name:

Title:

  

Jeffrey C. Walker

President

Address:

 

MICROSOFT CORPORATION,

By   

/s/ George Zinn

--------------------------------------------------------------------------------

Name:

Title:

  

George Zinn

Treasurer

Address:

 

ZIFF INVESTORS PARTNERSHIP, L.P. IIA,

By   

Ziff Investment Management, LLC,

General Partner

     By   

/s/ Mark Beaudoin

--------------------------------------------------------------------------------

    

Name:

Title:

  

Mark Beaudoin

Treasurer

Address:

 

CARL O. ROSENDAHL,

   

/s/ Carl O. Rosendahl

--------------------------------------------------------------------------------

Address: 315 Fletcher Dr Atherton, CA 94027

 

26



--------------------------------------------------------------------------------

VIVENDI UNIVERSAL ENTERTAINMENT LLLP,

By

  

/s/ Karen Randall

--------------------------------------------------------------------------------

Name:    Karen Randall Title:    Executive Vice President and General Counsel

Address:

 

THOMSON INC.,    

By

  

/s/ Brian Kelly

--------------------------------------------------------------------------------

Name:

Title:

  

Brian Kelly

Authorized Signer

Address: 3233 East Mission Oaks Blvd.

Camarillo, CA 93012

 

27



--------------------------------------------------------------------------------

KADOKAWA ENTERTAINMENT U.S. INC.,

By

 

/s/ Yasushi Shiina

--------------------------------------------------------------------------------

Name:

Title:

 

Yasushi Shiina

President

Address:

   

 

28



--------------------------------------------------------------------------------

GENERAL ELECTRIC COMPANY,

By

  

/s/ Richard Cotton

--------------------------------------------------------------------------------

Name:

Title:

  

Richard Cotton

Executive Vice President and General Counsel

Address: 3135 Easton Turnpike, W3

Fairfield, Connecticut 06431

 

NBC UNIVERSAL, INC.,

By

  

/s/ Richard Cotton

--------------------------------------------------------------------------------

Name:

Title:

  

Richard Cotton

Executive Vice President and General Counsel

Address: 30 Rockefeller Plaza

New York, New York 10112

 

CJ CORP.,

By

  

/s/ Jae-Ho Lee

--------------------------------------------------------------------------------

Name:

Title:

  

Jae-Ho Lee

CFO

Address:

 

Steven Spielberg,

   

/s/ Steven Spielberg

--------------------------------------------------------------------------------

Address:

 

29



--------------------------------------------------------------------------------

JEFFREY KATZENBERG,

   

/s/ Jeffrey Katzenberg

--------------------------------------------------------------------------------

Address:

 

DAVID GEFFEN,

   

/s/ David Geffen

--------------------------------------------------------------------------------

Address:

 

PAUL ALLEN,

   

/s/ Paul Allen

--------------------------------------------------------------------------------

Address:

 

30